Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 1 of 14 PageID #: 169




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------X
   LUIS ANTONIO ORTIZ, individually and on behalf of
   others similarly situated,

                                Plaintiff,                             Index No. 17-cv-7095

                              -against-

   RED HOOK DELI AND GROCERY 2015 CORP.
   (D/B/A RED HOOK GOURMET DELI), SALAL
   SAHID, WESSEIN SAHID, JOHN DOE 1, and JOHN
   DOE 2
                              Defendants
   ----------------------------------------------------------------X




                           PLAINTIFFS’ MEMORANDUM OF LAW
                    IN SUPPORT OF A MOTION FOR DEFAULT JUDGMENT




                                   MICHAEL FAILLACE & ASSOCIATES, P.C.
                                      60 East 42nd Street, Suite 4510
                                       New York, New York 10165
                                             (212) 317-1200
                                          Attorneys for Plaintiff
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 2 of 14 PageID #: 170




                                    Table of Contents
  PROCEDURAL HISTORY ..........................................................................................................1

  STATEMENT OF FACTS SUPPORTING ENTRY OF JUDGMENT ...................................2

  CONSEQUENCES OF DEFAULT ..............................................................................................4

  PLAINTIFF’S DAMAGE CALCULATION ..............................................................................4

  DAMAGES UNDER THE F.L.S.A AND NY LABOR LAWS………………………….…….6

            Spread of Hours Pay……………………………………………………………………..8

            Three Year Statute of Limitation Under the FLSA…………………………………..10

            Wage Notice and Statement Violations………………………………………………..10

            Attorneys’ Fees and Costs……………………………………………………………...11

  CONCLUSION ............................................................................................................................12
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 3 of 14 PageID #: 171




          Plaintiff Luis Antonio Ortiz, by counsel, submits this memorandum of law in accordance

  with the Court’s direction. This memorandum solely addresses the legal issue of the method to

  determine plaintiff Mendez’s unpaid overtime wages, inter alia.

                                     PROCEDURAL HISTORY

          Plaintiff commenced this action by filing the Complaint (and associated documents) on

  December 6, 2017. A true and correct copy of the Complaint is attached hereto as Exhibit A. An

  amended complaint was filed on December 7, 2017.

          Defendants Red Hook Deli and Grocery 2015 Corp. (d/b/a Red Hook Gourmet Deli), Salal

  Hadid and Wessein Sahid were served with process on January 18, 2018.           Defendants did not

  answer or otherwise respond to the Complaint.

          Plaintiff moved for entry of default on April 9, 2018. The Clerk of the Court then noted

  default against Defendants Red Hook Deli and Grocery 2015 Corp., Salal Hadid and Wessein

  Sahid on April 19, 2018. See Dkt No. 14.

                                   VENUE AND JURISDICTION

          This is an action for unpaid overtime wages, spread of hours pay, liquidated damages,

  interest, costs and attorneys’ fees under the Fair Labor Standards Act (29 U.S.C. § 201 et seq., “the

  “FLSA”) the New York Labor Law (“NYLL”), and associated rules and regulations.

          The Court has subject matter jurisdiction of the Plaintiff’s federal claims pursuant to 29

  U.S.C. § 201 et seq. (FLSA) and 28 U.S.C. § 1331 (federal question), and jurisdiction over the

  New York state law claims (such as the NYLL) under 28 U.S.C. § 1367(a) (supplemental

  jurisdiction).



                                                   1
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 4 of 14 PageID #: 172




             STATEMENT OF FACTS SUPPORTING ENTRY OF JUDGMENT

         As alleged in the Complaint and as stated in Plaintiff’s declaration, Defendant own(ed),

  operate(d), and control(led) a deli located at 66 Lorraine St., Brooklyn, New York 11231, under

  the name Red Hook Gourmet Deli. (Complaint ¶¶ 2, 16; Ortiz Dec. ¶ 4). Plaintiff is former

  employee of Defendant. (Complaint ¶¶ 1, 32; Ortiz Dec. ¶ 3).

         Defendant had the power to hire and fire Plaintiff, controlled Plaintiff’s terms and

  conditions of employment, and determined the rate and method of Plaintiff’s compensation.

  (Complaint ¶ 29; Ortiz Dec. ¶ 5). Defendant had employees who handled and used goods that

  were produced outside the State of New York and travelled through interstate commerce.

  (Complaint ¶ 36; Ortiz Dec. ¶ 10). During the years 2016 to 2017, Defendants had a gross volume

  of sales that exceeded $500,000 (Complaint ¶ 30; Ortiz Dec. ¶ 11). Defendant regularly required

  Plaintiff to work without paying him overtime compensation. (Complaint ¶¶ 5, 6, 9, 10, 51; Ortiz

  Dec. ¶¶ 12, 25).

         Plaintiff Luis Antonio Ortiz (“Plaintiff”) was employed by Defendant as a deli worker from

  approximately August 22, 2016 until on or about October 25, 2017. (Complaint ¶¶ 4, 32, 34-35;

  Ortiz Dec. ¶¶ 7-8). Plaintiff’s work did not require discretion or independent judgment.

  (Complaint ¶ 37; Ortiz Dec. ¶ 9). From approximately August 22, 2016 until on or about August

  2017, Plaintiff worked from approximately 12:00 p.m. until on or about 12:00 a.m., seven days a

  week (typically 84 hours per week). (Complaint ¶ 39; Ortiz Dec. ¶ 13). From approximately

  September 2017 until on or about October 25, 2017, Plaintiff worked from approximately 3:00

  p.m. until on or about 12:00 a.m., seven days a week (typically 63 hours per week). (Complaint ¶

  40; Ortiz Dec. ¶ 14).




                                                 2
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 5 of 14 PageID #: 173




         Throughout Plaintiff’ entire employment, Defendant paid him his wages in cash.

  (Complaint ¶ 41; Ortiz Dec. ¶ 15).

         From approximately August 22, 2016 until on or about August 2017, Plaintiff was paid a

  fixed salary of $1008 per week. (Complaint ¶ 42; Ortiz Dec. ¶ 16). From approximately September

  2017 until on or about October 25, 2017, Plaintiff was paid a fixed salary of $756 per week.

  (Complaint ¶ 43; Ortiz Dec. ¶ 17).

         Plaintiff’s pay did not change even when he was required to stay later or work a longer day

  than his usual schedule. For example, Defendant required Plaintiff to work additional 15 to 30

  minutes after his scheduled departure time two to three days a week and did not pay him for the

  additional time he worked. (Complaint ¶¶ 44-45; Ortiz Dec. ¶ 18-19).

         Defendant never granted Plaintiff any break or meal period of any length. (Complaint ¶ 46;

  Ortiz Dec. ¶ 20). Defendants did not require Plaintiff to keep track of his time, nor to his

  knowledge, did Defendants utilize any time tracking device such a punch cards, that accurately

  reflected his actual hours worked. (Complaint ¶ 47; Ortiz Dec. ¶ 21).

         No notification, either in the form of posted notices or other means, was ever given to

  Plaintiff regarding minimum wages under the FLSA and NYLL. (Complaint ¶ 48; Ortiz Dec. ¶

  22). Further, Defendant did not provide Plaintiff with an accurate document or other statement

  accurately accounting for all of his actual hours worked, or setting forth the rate of pay for all of

  his hours worked. (Complaint ¶ 49; Ortiz Dec. ¶ 23).

         Defendant did not provide Plaintiff with any written notice of his rate of pay, his

  employer’s regular pay day and other information required by NYLL §195(1). (Complaint ¶ 50;

  Ortiz Dec. ¶ 24).




                                                   3
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 6 of 14 PageID #: 174




                                 CONSEQUENCES OF DEFAULT

         It is well settled that Defendants who fail to file an answer or otherwise move in respect to

  a complaint filed, are deemed to have admitted all of the well-pleaded allegations in the complaint

  pertaining to liability. D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 107 (2d Cir. 2006) (“Rule

  55 tracks the ancient common law axiom that a default is an admission of all well-pleaded

  allegations against the defaulting party”) (citation omitted).

         Defendants have failed to file an answer or otherwise respond to the Complaint, despite

  the time to do so having expired. Thus, Plaintiff’s allegations are unchallenged, and consequently

  the Complaint and declarations attached hereto establish Plaintiff’s right to default judgment.

         Upon entry of a default, the court may award damages based upon evidence submitted

  through affidavits and exhibits, or by an evidentiary hearing. Cement & Concrete Workers Dist.

  Council Welfare Fund v. Metro Foundation Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012).

  “While Rule 55(b)(2) permits the district court to conduct a hearing to determine damages, such a

  hearing is not mandatory.” Id. “Together, ‘Rule 55(b)(2) and relevant case law give district judges

  much discretion in determining when it is “necessary and proper” to hold an inquest on damages.’”

  Id. (quoting Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993)).

         Plaintiff maintains that the proof submitted herewith is sufficient on its own to obviate the

  need for a hearing on damages. Based on the evidence Plaintiff has put forward, damages,

  including back pay, liquidated damages, prejudgment interest, should be awarded in the amount

  of $48,904.78, and attorneys’ fees and costs should be awarded in the amount of $4,883.00.

                                   Plaintiff’s Damages Calculation

         In the damages chart, the Plaintiff’s wage and hour damages (including overtime wage

  damages, spread of hours wage damages, liquidated damages, and interest) are calculated in



                                                    4
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 7 of 14 PageID #: 175




  segments of time, broken into “Pay Periods.” Each pay period calculates the number of weeks in

  each period (“No. of Weeks in Pay Period”), and then based upon each of the Plaintiff’s affidavits,

  lists the number of hours worked per week in each period (“Hours Per Week in Period). The

  applicable minimum wage data, and associated overtime rate, are included as applicable for each

  pay period. Then there is a column for Paid Wages, the first column calculates the “regular rate of

  pay” for each period by dividing the amount actually paid each week to each Plaintiff (the

  “Credited Weekly Pay”) for each period, then dividing that amount by the “Hours Per Week in

  Period”). The overtime rate is calculated using a 1.5 multiplier for time and a half overtime

  calculations later in the chart. The “Credited Weekly Pay” is the amount of money actually paid

  and is based upon the Plaintiff’s affidavit. The information the number of days each week in that

  period for which the Plaintiff worked in excess of 10 hours per day is also included, and was

  therefore entitled to Spread of Hours Pay (“No. of SOH Days Per Wk in Period”).

         Calculations within the Chart – The “Lawful Weekly Pay” column of the chart calculates

  what the Plaintiff should have been paid per week during each pay period. The actual formula used

  in this column is as follows:((greater of minimum wage or calculated base pay) * Hours Per Week

  up to 40) + ((greater time and a half rate) * (Hours Per Week over forty, if any)).

         The chart therefore automatically determines whether the effective calculated base rate of

  pay falls below the minimum wage, and if it does, it discards it. If it does not, it uses it for the

  subsequent calculations (as the Plaintiff is entitled to earn at least the minimum wage). The chart

  then automatically calculates what the hours should have been compensated at under the base rate

  of pay up to the first 40 hours of work per week, and then at time-and-a-half pay for any hours

  over 40. The Chart then subtracts the amount actually paid to Plaintiff (the “Credited Weekly

  Pay”) and then derives the “Underpayment per Week.” This number is then multiplied by the



                                                   5
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 8 of 14 PageID #: 176




  number of weeks in each period and derives the total damages due for unpaid minimum wages and

  overtime for each period (“Unpaid Wages & OT”). The Chart then applies the liquidated damages

  provisions of the NYLL to the “Unpaid Wages and OT” automatically in the “Liq. Damages on

  Wages & OT” by 25% for damages occurring prior to April 9, 2011 and 100% for any subsequent

  damages.

         The unpaid spread of hours pay (“Unpaid Spread of Hours (SOH) Pay”) is derived by

  multiplying (the number of SOH days per week) * (the number of weeks per period) * (the

  minimum wage). The liquidated damages on SOH pay are all calculated at the rate of 100%.

         The legal basis for the damages calculations within the chart are set out below.

  DAMAGES UNDER THE FAIR LABOR STANDARDS ACT AND NEW YORK LABOR

                                               LAWS

         At all times relevant to the FLSA claims in this action, the minimum wage rate under the

  FLSA was $7.25 per hour. Employees must be paid one-and-one half times their regular rate for

  each hour worked over forty (40) hours worked in a week. 29 U.S.C. § 207(a)(1). From 2011 to

  2013, the minimum wage under New York law was the same as under the FLSA. The New York

  Minimum wage range increased to $8.00 per hour as of December 31, 2013; it further increased

  to $8.75 per hour as of December 31, 2014; it further increased to $9.00 per hour as of December

  31, 2015; it further increased to $11.00 per hour on December 31, 2016 (in New York City); and

  it further increased to $13.00 per hour on December 31, 2017 (in New York City). New York’s

  rules on overtime explicitly incorporate those of the FLSA, and thus require pay at one-and-one-

  half times the regular normal rate for each hour over forty hours worked in a week. 12 N.Y.C.R.R.

  § 142-2.2.




                                                  6
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 9 of 14 PageID #: 177




         The onus is on the employer to maintain proper records of employees’ hours worked, 29

  U.S.C. § 211(c). “In a FLSA case, in the absence of rebuttal by [D]efendants, [P]laintiffs'

  recollection and estimates of hours worked are presumed to be correct.” Zeng Liu v. Jen Chu

  Fashion Corp, 2004 U.S. Dist. LEXIS 35, *8 (S.D.N.Y. 2004) (the court accepted the Plaintiff’s

  estimates of hours worked).

                 An employee has carried out his burden [of production under the
                 FLSA] if he proves that he has in fact performed work for which he
                 was improperly compensated[,] and if he produces sufficient
                 evidence to show the amount and extent of that work by just and
                 reasonable inference. The burden then shifts to the employer to
                 come forward with evidence of the precise amount of work
                 performed or with evidence to negative the reasonableness of the
                 inference to be drawn from the employee's evidence. If the employer
                 fails to produce such evidence, the court may then award damages
                 to the employee, even though the result be only approximate. Id.
                 (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88
                 (1946), and other cases).

         Here, Plaintiff was not paid minimum wage and overtime compensation at the lawful rate.

  Rather, Plaintiff received a weekly fixed salary of $1008 and $756 throughout his entire

  employment with Defendant that did not vary, regardless of whether he had worked in excess of

  ten hours in a day or their scheduled hours. See Exhibit J.

         Where an employee receives a day rate salary, “his regular rate is determined by totaling

  all the sums received at such day rates. . . in the workweek and dividing by the total hours actually

  worked.” 29 C.F.R. § 778.112; Charvac v. M & T Project Managers of N.Y., Inc., 2015 U.S. Dist.

  LEXIS 124906, *12 (S.D.N.Y. June 17, 2015).

         Further, under the New York Hospitality Industry Wage Order, the regular rate for a

  restaurant employee who is not paid on an hourly basis is determined by “dividing the employee’s

  total weekly earnings, not including exclusions from the regular rate, by the lesser of 40 hours or




                                                   7
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 10 of 14 PageID #: 178




  the actual number of hours worked by that employee during the work week.” 12 NYCRR §146-

  3.5 (2013).

         Accordingly, to determine the Plaintiff’s unpaid minimum wages, Plaintiff’s regular rate

  is determined by multiplying his hourly rate by his actual hours worked per week. Then the regular

  rate is multiplied by 1.5 to determine the overtime rate the Plaintiff should have received (if

  applicable).

         Plaintiff is owed $15,360 in unpaid minimum wages and overtime compensation. As of

  May 14th, 2018, Plaintiff is entitled to $0 in prejudgment interest on wages and overtime. See

  Exhibit J.

                                         Spread of Hours Pay

         Plaintiff is also entitled to “spread-of-hours” pay under the New York spread-of-hours

  regulation, which requires employers to pay workers for an additional hour of overtime-rate pay

  beyond their regular pay when the workday is more than ten (10) hours. 12 N.Y.C.R.R. § 146-

  1.6; Angamarca v. Pita Grill 7 Inc., 2012 U.S. Dist. LEXIS 108322, *16-17, 2012 WL 3578781

  (S.D.N.Y. Aug. 2, 2012).

         As set out above, Plaintiff regularly worked more than ten hours per day throughout his

  entire employment.

         Plaintiff is entitled to $3,892 in unpaid spread of hours pay. As of May 14th, 2018, Plaintiff

  is entitled to $400.78 in prejudgment interest on the unpaid spread of hours pay.

  Three Year Statute of Limitations Under FLSA

         Under the FLSA, when the underpayment by the employer is willful, the limitations period

  increases from two (2) to three (3) years. 29 U.S.C. § 255(a). Willfulness under the FLSA means

  the employer “knew or showed reckless disregard for the matter of whether [the employer’s]



                                                   8
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 11 of 14 PageID #: 179




  conduct was prohibited by the statute,” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133

  (1988); Damassia v. Duane Reade, Inc., 2005 U.S. Dist. LEXIS 9768 at *5 (S.D.N.Y. May 20,

  2005) (willfulness was properly pleaded by alleging, inter alia, that the employer was “aware of

  the existence of the FLSA and its overtime requirements.”). Willfulness is also established when

  an employer fails to investigate whether its compensation policy was legal. See Hardrick v.

  Airway Freights Systems, Inc., 63 F. Supp. 2d 898, 904 (N.D.Ill. 1999); v. IBP, Inc., 339 F.3d

  894, 909 (9th Cir. 2003), aff’d, 126 S.Ct. 514 (2005) (upholding the three-year statute of

  limitations because employer was on notice of FLSA requirements but “took no affirmative action

  to assure compliance” with them).

         In the present matter, Defendant was aware, or should have been aware, of the existence of

  the FLSA and its overtime requirements. However, the Defendant knew or disregarded the fact

  that their conduct was prohibited by the FLSA. Furthermore, even if the Defendant did not know

  of the FLSA, the Defendant’ actions are still willful because the Defendant failed to investigate

  whether their compensation policy was legal. See Hardrick, 63 F. Supp. 2d at 904.

         Moreover, the Defendant failed to post the required information concerning the minimum

  wage laws, paid the Plaintiff in cash, and had no system for recording, or even having Plaintiff

  record, his hours. This deliberate decision to disregard both FLSA and New York law, as well as

  Defendant’ failure to take any affirmative step towards compliance, amount to willfulness for

  purposes of the FLSA and New York law. Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327,

  340 (S.D.N.Y. 2005)(“A failure to pay is ‘willful’ when the employer knowingly, deliberately, or

  voluntarily disregards its obligation to pay wages”) (internal quotations omitted).

         As Plaintiff can establish that Defendant’ violation of the FLSA was willful, they are

  entitled to a three-year limitations period under the FLSA, i.e., starting from April 8, 2013, three



                                                   9
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 12 of 14 PageID #: 180




  years before the complaint was filed. See, e.g., Decraene v. Neuhaus (U.S.A.), Inc., 2005 U.S.

  Dist. LEXIS 10836 at *23-*24 (S.D.N.Y. 2005). Furthermore, under the New York Labor Law

  and regulations, the limitations period is six years, regardless of willfulness. N.Y. Labor Law §

  663(3). Causes of action under the New York Labor Law accrue in the same manner as do causes

  of action under the FLSA. See Godlewska v. Human Dev. Assoc., Inc., 2006 U.S. Dist. LEXIS

  30519 at *12 (E.D.N.Y. May 18, 2006). Therefore, back pay under the New York Labor Law

  should be calculated from the start of Plaintiff’s employment, which was less than six years from

  the filing date.

                               Wage Notice and Statement Violations

          Defendant never provided Plaintiff with annual notices of their wages, or a wage statement,

  as required by NYLL §§ 195(1), 195(3). Plaintiff is therefore each entitled to statutory damages in

  the maximum amount of $5,000 under each section, for a total of $10,000.

                                         Liquidated Damages

          Liquidated damages of 100% of the unpaid wages under the FLSA are mandatory. See 29

  U.S.C. § 216(b) (“Any employer who violates the provisions of section 206 or section 207 of this

  title shall be liable to the employee or employees affected in the amount of their unpaid minimum

  wages, or their unpaid overtime compensation, as the case may be, and in an additional equal

  amount as liquidated damages”). The employer can make this award discretionary, however, by a

  showing of good faith. 29 U.S.C. § 260. In the present matter, the Defendant have defaulted.

  Consequently, they cannot meet this burden, and thus an award of liquidated damages is

  mandatory. Liquidated damages should be awarded in an amount equal to the unpaid minimum

  wages and overtime. 29 U.S.C. § 216(b).




                                                  10
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 13 of 14 PageID #: 181




         Likewise, under the NYLL, “an employee is also entitled to liquidated damages ‘equal to

  one hundred percent of the total of such underpayments found to be due,’ unless the employer

  proves a good faith basis for believing he or she was in compliance with the law.” Wei, 2014 U.S.

  Dist. LEXIS 182325, *23 (quoting N.Y. Lab. Law § 663(1)).

         Given the uncontroverted evidence of Defendant’ lack of good faith Plaintiff is entitled by

  statute to liquidated damages under the New York Labor Law, computed at 25% of the unpaid

  minimum and overtime wages for the period of time prior to April 9, 2011 and 100% for any

  subsequent unpaid minimum and overtime wages.

         Plaintiff’s total unpaid wages equal $15,360. He is entitled to liquidated damages in the

  amount of $15,360.

         Plaintiff’s total spread of hours damages equal $3,892. He is entitled to liquidated damages

  in the amount of $3,892.

                                ATTORNEYS’ FEES AND COSTS

         The FLSA and the New York Labor Law both contain fee-shifting provisions for actions

  to recover unpaid wages. 29 U.S.C. § 216(b) (“The court in such action shall, in addition to any

  judgment awarded to the Plaintiff or Plaintiff, allow a reasonable attorney's fee to be paid by the

  defendant, and costs of the action”); N.Y. Labor Law § 663(1) (“[An employee] may recover . . .

  costs and such reasonable attorney's fees as may be allowed by the court”).

         Plaintiff incurred costs and attorneys’ fees in pursuing this action, and seeks an award of

  reasonable attorney’s fees and costs. The costs are a total of $1,004, including a filing fee of

  $400.00 and fees associated with serving the Defendant with the summons and complaint.




                                                  11
Case 1:17-cv-07095-RRM-RLM Document 21 Filed 02/11/19 Page 14 of 14 PageID #: 182




                                          CONCLUSION

         Based on the above information and exhibits, Plaintiff asserts the record supports a

  judgment against the Defendant in favor of Plaintiff in the total amount of $48,904.78 for unpaid

  overtime wages damages, spread of hours damages, liquidated damages, prejudgment interest and

  other claims. Prejudgment interest continues to run and should ultimately be computed through

  the date judgment is entered.




  Dated: New York, New York
         February 11, 2019
                                              MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              /S/ Colin Mulholland
                                              Colin Mulholland
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              (212) 317-1200
                                              Attorneys for Plaintiff




                                                 12
